DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 12, 2021 has been entered.
 
Drawings
The drawings were received on February 3, 2021.  These drawings are approved.

Claim Objections
Claim 12 is objected to because of the following informalities:  in line 4 “the” should be inserted before “processor”.  Appropriate correction is required.
Claim 13 is objected to because of the following informalities:  in line 3 “reciprocating” should be inserted before “block”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 8, 9, 11-13 and 16-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The material of claim 1 setting forth in lines 21-24 that the “size and shape equal to the oblong opening circular left and right ends so that the smooth portion of the rotating gear alternately engages the oblong opening circular left and right ends”. This (the size and shape being equal and the gear alternately engaging the opening ends) is considered new matter (the material of lines 27-30 and lines 37-41 is similarly new matter as it seems to be a repeat/restatement of the same subject matter). The original disclosure does not discuss these features and as shown in annotated Fig. 1 shown 


    PNG
    media_image1.png
    398
    566
    media_image1.png
    Greyscale







(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8, 9, 11-13 and 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The claims are vague and indefinite because in claim 1 lines 8 and 9 reference is made to a “top straight edge” and a “bottom straight edge”. As is clear from Fig. 1 the top and bottom edges/portions are not “straight”, i.e. they are geared surfaces.
	Claim 1 is also vague and indefinite because in claim 1 lines 25 and 26 it is unclear if the “top set of gear teeth” and the “bottom set of gear teeth” are the same gear teeth or different gear teeth from those set forth in lines 15 and 16.
Claim 1 is also vague and indefinite because in claim 1 lines 26 and 27 it is unclear if the “circular shape at each end” are the same surfaces as those set forth in line 10 and 11 (the smooth circular right end and left end).
Claim 1 is vague and indefinite because the material of lines 27-29 are a repeat of lines 9 thru 11 and it is unclear if this is additional material or a repeat of the earlier material.
Claim 1 is vague and indefinite because in line 37 the phrase “a fluid end connected to first reciprocating injection pump” is confusing because the fluid end is 
Claim 4 is vague and indefinite because in claim 1 lines 1-5 have been amended to read “wherein the rotating motor shaft, wherein the rotating gear…”; which is confusing.
Claim 5 is vague and indefinite because in lines 2 and 3 the phrase “injection pump that to pumps and injects…” is confusing.
In claim 6 line 3 there is no antecedent basis for “upper block gear teeth” and it is unclear if this is the same gear teeth set forth earlier in the claim or different gear teeth.
Claim 8 is vague and indefinite because in lines 2 the plunger “driving the pump” is confusing because the plunger is part of the pump. Claim 17 is similarly confusing at lines 3 and 8. Claim 18 is similarly confusing at lines 4 and 7.
In claim 9 the reference frame for the “front view” is unclear. Because of this the front view, the right end and the left end can be randomly assigned.
Claim 11 is vague and indefinite because in line 4 “a processor” should be “the processor” for agreement with line 3. 
In claim 11 line 9 there is no antecedent basis for “the right and left pump plungers.”
In claim 17 line 8 “first and second two plungers is confusing. The examiner suggest referring to: “the first plunger and the second plunger”.
Claim 19 recites the limitation "the right end" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

	Claims not specifically mentioned are indefinite since they depend from one of the above claims.

Response to Arguments
Upon further review the current application has been amended to include material from related CIP application 16/125,226 which was first disclosed in the ‘226 application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES G FREAY whose telephone number is (571)272-4827.  The examiner can normally be reached on Mon - Fri: 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571)272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        




CGF
February 11, 2021